Case 18-14127-KHK   Doc 1   Filed 12/10/18 Entered 12/10/18 10:57:39   Desc Main
                            Document     Page 1 of 11
Case 18-14127-KHK   Doc 1   Filed 12/10/18 Entered 12/10/18 10:57:39   Desc Main
                            Document     Page 2 of 11
Case 18-14127-KHK   Doc 1   Filed 12/10/18 Entered 12/10/18 10:57:39   Desc Main
                            Document     Page 3 of 11
Case 18-14127-KHK   Doc 1   Filed 12/10/18 Entered 12/10/18 10:57:39   Desc Main
                            Document     Page 4 of 11
Case 18-14127-KHK   Doc 1   Filed 12/10/18 Entered 12/10/18 10:57:39   Desc Main
                            Document     Page 5 of 11
Case 18-14127-KHK   Doc 1   Filed 12/10/18 Entered 12/10/18 10:57:39   Desc Main
                            Document     Page 6 of 11
Case 18-14127-KHK   Doc 1   Filed 12/10/18 Entered 12/10/18 10:57:39   Desc Main
                            Document     Page 7 of 11
Case 18-14127-KHK   Doc 1   Filed 12/10/18 Entered 12/10/18 10:57:39   Desc Main
                            Document     Page 8 of 11
Case 18-14127-KHK   Doc 1   Filed 12/10/18 Entered 12/10/18 10:57:39   Desc Main
                            Document     Page 9 of 11
Case 18-14127-KHK   Doc 1    Filed 12/10/18 Entered 12/10/18 10:57:39   Desc Main
                            Document      Page 10 of 11
Case 18-14127-KHK   Doc 1    Filed 12/10/18 Entered 12/10/18 10:57:39   Desc Main
                            Document      Page 11 of 11
